DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/213,214 is filed on 12/07/2018 and claims benefit of 62/599,984 filed on 12/18/2017, and claims benefit of 62/767,379, filed on 11/14/2018.
Response to Amendment
This office action is in response to the amendment filed 8/8/2022 wherein claims 1-38 are pending and ready for examination. Claims 27-38 have been newly added, no claims have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim states that the method performs a first seismic survey wherein such limitation is part of claim 27 that claim 28 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0109598 A1, Lunde et al, hereinafter referenced as Lunde. 
As to independent claim 1, Lunde teaches “A method, comprising: accessing, by a computing system, seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract], fig 1 and [0040] wherein seismic data recorded using a plurality of seismic sensors during a transition survey is disclosed, moreover, the impulsive source reads on “first type of seismic source” and the non-impulsive source reads on “second, different type of seismic source”. Moreover, [0065-0070] “changes in the hydrostatic pressure due to activation of other source elements may be taken into account”, wherein the determination of changes due to activation of the other source (interaction), reads on “transition survey”. Moreover, [0035] “The receivers generate seismic data that represents a reflected wavefield produced by the subterranean formation in response to the separate source wavefields generated by the impulsive source and the non-impulsive source”.)
“and adjusting, by the computing system based on the accessed seismic data from the transition survey, sensor signals from at least one of seismic survey that used the first type of seismic source or a subsequent seismic survey that used the second type of seismic source, wherein the adjusting calibrates one of the prior and the subsequent surveys with the other, wherein the prior survey occurred prior to transition survey, and the subsequent survey offered after the transition survey.” ([0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources, is disclosed. Moreover, fig 17 A, shows that the first type of impulsive source to be activated i.e. “prior to the transition survey”, then both types of sources (impulsive and non-impulsive are simultaneously activated” i.e. the transition survey takes place. Moreover, [0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey which reads on “after the transition survey”. Moreover, [0115] and equation 15 wherein the three signal sources of NIS non-impulsive, NIS+IS the combination, and the impulsive IS.)

As to independent claim 13, Lunde teaches “A system, comprising: one or more processors; and one or more memories having instructions stored thereon that are executable by the one or more processors to:” ([0167] and fig 18.)
“access seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract], fig 1 and [0040] wherein “seismic data recorded using a plurality of seismic sensors during a transition survey” is disclosed, moreover, the impulsive source reads on “first type of seismic source” and the non-impulsive source reads on “second, different type of seismic source”. Moreover, [0065-0070] “changes in the hydrostatic pressure due to activation of other source elements may be taken into account”, wherein the determination of changes due to activation of the other source (interaction), reads on “transition survey”. Moreover, [0035] “The receivers generate seismic data that represents a reflected wavefield produced by the subterranean formation in response to the separate source wavefields generated by the impulsive source and the non-impulsive source”.)
“and adjust, based on the accessed seismic data from transition survey, sensor signals from at least one of a prior seismic survey that used the first type of seismic source or a subsequent seismic survey that used the second type of seismic source, wherein the adjustment calibrates one of the prior and the subsequent surveys with the other, wherein the prior survey occurred prior to transition survey, and the subsequent survey offered after the transition survey.” ([0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources, is disclosed. Moreover, fig 17 A, shows that the first type of impulsive source to be activated i.e. “prior to the transition survey”, then both types of sources (impulsive and non-impulsive are simultaneously activated” i.e. the transition survey takes place. Moreover, [0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey which reads on “after the transition survey”. Moreover, [0115] and equation 15 wherein the three signal sources of NIS non-impulsive, NIS+IS the combination, and the impulsive IS.)

As to independent claim 20, Lunde teaches “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising:” ([0167] and fig 18.) 
“accessing seismic data recorded using a plurality of seismic sensors during a transition survey, wherein the seismic data was recorded based on signals reflected from one or more geological structures in response to generating seismic signals using a first type of seismic source while also generating seismic signals using a second, different type of seismic source;” ([abstract], fig 1 and [0040] wherein “seismic data recorded using a plurality of seismic sensors during a transition survey” is disclosed, moreover, the impulsive source reads on “first type of seismic source” and the non-impulsive source reads on “second, different type of seismic source”. Moreover, [0065-0070] “changes in the hydrostatic pressure due to activation of other source elements may be taken into account”, wherein the determination of changes due to activation of the other source (interaction), reads on “transition survey”. Moreover, [0035] “The receivers generate seismic data that represents a reflected wavefield produced by the subterranean formation in response to the separate source wavefields generated by the impulsive source and the non-impulsive source”.)
 “and adjusting, based on the accessed seismic data from transition survey, sensor signals from at least one of a prior seismic survey with the first type of seismic source or a subsequent seismic survey that used the second type of seismic source, wherein the adjusting calibrates one of the prior and the subsequent surveys that used the other, wherein the prior survey occurred prior to transition survey, and the subsequent survey offered after the transition survey.” ([0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources, is disclosed. Moreover, fig 17 A, shows that the first type of impulsive source to be activated i.e. “prior to the transition survey”, then both types of sources (impulsive and non-impulsive are simultaneously activated” i.e. the transition survey takes place see [0140-0145]. Moreover, [0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey which reads on “after the transition survey”. Moreover, [0115] and equation 15 wherein the three signal sources of NIS non-impulsive, NIS+IS the combination, and the impulsive IS.)

As to independent claim 26, Lunde teaches “In a technological process in which images from a monitor seismic survey are generated for comparison with images from a baseline seismic survey to detect changes in subsurface characteristics, wherein the monitor survey occurs after the baseline survey, the specific improvement comprising:” ([0051-0055] wherein “signatures” representing the reflected wavefield (acoustic reflection) reads on “images from a monitor seismic survey”, and wherein a comparison of the images shapes and amplitude is disclosed. Moreover, [0054-0055] the initial signature reads on “baseline”, “which is a superposition of the initial pressure released from the impulsive source elements”, and wherein superposition reads on “comparison”, and wherein as the changes to be determined “6A-6B show an example of how signatures of impulsive source elements change as the wavefields propagate from the near field to the far field.”)
“performing a transition survey using first and second different source types, the first type corresponding to a type used in the baseline seismic survey, and the second type corresponding to a type used or to be used in the monitor survey, wherein the transition survey occurs after the baseline survey and before the monitor survey;” ([0079] “an impulsive source may be represented as the superposition of the notional signatures of the impulsive source elements” and [0084] “non-impulsive source may also be represented as the superposition of the notional signatures of the non-impulsive source elements”. Moreover, fig 17 A, shows that the first type of impulsive source to be activated i.e. “prior to the transition survey”, then both types of sources (impulsive and non-impulsive are simultaneously activated” i.e. the transition survey takes place, Moreover, [0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey which reads on “after the transition survey”. Moreover, [0115] and equation 15 wherein the three signal sources of NIS non-impulsive, NIS+IS the combination, and the impulsive IS.) 
“determining differences between signals recorded from the first and second source types during the transition survey;” ([0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources based on the difference between them, is disclosed.)
“and using the differences to calibrate signals recorded from the second source type to those recorded from the first source type, thereby enabling the monitor survey to be performed using a different type of source than was used in the baseline survey while preserving the ability to detect changes in the subsurface characteristics.” ([0121-0124] and fig 11 A, wherein the adjustment between the phase impulsive and non-impulsive sources, is disclosed. Moreover, [0125-0129] wherein sources to be switched “In an alternative execution of a marine survey, the impulsive source 104 and non-impulsive source 116 may be switched. As shown in FIG. 11B”.)

As to claims 2, 14 and 21, Lunde teaches “wherein the first type of seismic source is an impulsive source and the second type of seismic source is a vibratory source.” (fig 1 and [abstract] “impulsive”, “non-impulsive”. Moreover, [0039] “activated to produce an acoustic non-impulsive source wavefield”, wherein acoustic signals are vibratory by definition. See fig 11 A and [0121].)

As to claim 3, Lunde teaches “wherein the first type of seismic source is a vibratory source and the second type of seismic source is an impulsive source.” ([0125] and fig 11B, wherein the sources to be switched alternatively “In an alternative execution of a marine survey, the impulsive source 104 and non-impulsive source 116 may be switched. As shown in FIG. 11B”. Moreover, fig 1 and [abstract] “impulsive”, “non-impulsive”. Moreover, [0039] “activated to produce an acoustic non-impulsive source wavefield”, wherein acoustic signals are vibratory by definition.)

As to claims 4 and 15, Lunde teaches “wherein the first type of seismic source is a first type of impulsive source and the second type of seismic source is a second, different type of impulsive source.” ([0049] “an impulsive source may have various impulsive source elements selected with different chamber volumes and operated with different charge pressures in order to generate a broadband impulsive source wavefield.”)

As to claim 5, Lunde teaches “wherein the first type of seismic source is a first type of vibratory source and the second type of source is a second, different type of vibratory source.” ([0125] teaches that the firs type is vibratory type “non-impulsive” which is an acoustic type. Moreover, [0039] “activated to produce an acoustic non-impulsive source wavefield”, wherein acoustic signals are vibratory by definition. Moreover, [0046] “the non-impulsive source 116 towed by the survey vessel 114 may consist of one or more non-impulsive source elements.”

As to claims 6 and 22, Lunde teaches “separating signals generated by the first type of seismic source from signals generated by the second type of seismic source;” (figs, 16, 17 A-B “separating the seismic data into impulsive and non-impulsive source seismic data”, also see [0035]. See [0140-0147])
“generating difference information indicating differences between signals from the first type of seismic source and signals from the second type of seismic source;” ([0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources based on the difference between them, is disclosed.) 
“and using the difference information to perform the adjusting.” ([0121-0124] and fig 11 A, wherein the adjustment between the phase impulsive and non-impulsive sources, is disclosed.)

As to claims 7, 17 and 23, Lunde teaches “wherein the separating is based on a known modulation of the second type of seismic source.” (The term known modulation is too broad, yet the examiner examined the claim based on the broadest reasonable interpretation. Figs 14-15 wherein the signatures of the impulsive and non-impulsive which reads on “known modulation” are determined. Moreover, [0051-0052] and fig 5 wherein “stable shape” reads on “known modulation”.)

As to claim 8, Lunde teaches “wherein the separating is performed by deconvolving the recorded signals with a signal used to modulate the second type of seismic source.” ([0146-0147] deconvolving.)

As to claims 9, 18 and 24, Lunde teaches “wherein the generating the difference information includes autocorrelating the reflected signal generated by the second type of seismic source with a signal used to modulate the second type of seismic source and comparing a result of the autocorrelation with the reflected signal generated by the first type of seismic source.” ([0160-0162]) 

As to claims 10 and 25, Lunde teaches “generating a first image of the one or more geological structures based on signals generated by the second type of seismic source; and generating a second image of the one or more geological structures based on signals generated by the first type of seismic source; wherein the generating the difference information is based on differences between the first image and the second image.” ([0051-0055] wherein “signatures” representing the reflected wavefield (acoustic reflection), and wherein a comparison of the images shapes and amplitude which reads on “differences”. Moreover, [0054-0055] the initial signature represents a baseline, “which is a superposition of the initial pressure released from the impulsive source elements”, and wherein superposition reads on “comparison”, and wherein as the changes to be determined “6A-6B show an example of how signatures of impulsive source elements change as the wavefields propagate from the near field to the far field.”)

As to claim 11, Lunde teaches “wherein the generating seismic signals using the first type of seismic source and the generating seismic signals using the second type of seismic source were performed at a location of generating seismic signals using the first type of seismic source in the prior survey, wherein the prior survey did not use any seismic sources of the second type.” fig 17 A, shows that the first type of impulsive source to be activated i.e. “prior to the transition survey”, then both types of sources (impulsive and non-impulsive are simultaneously activated” i.e. the transition survey takes place. Moreover, [0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey which reads on “after the transition survey”.)

As to claim 12, Lunde teaches “towing, in a body of water, the first type of seismic source and the second type of seismic source;” ([abstract])
Lunde teaches “generating the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and recording the seismic data using the plurality of seismic sensors.” ([abstract] “generated by simultaneous activation of the impulsive source and the non-impulsive source.”, see fig 17 A-B)

As to claim 16, Lunde teaches “separate signals generated by the first type of seismic source from signals generated by the second type of seismic source; generate difference information indicating differences between signals from the first type of seismic source and signals from the second type of seismic source; and use the difference information to perform the adjustment.” ([0121-0124] and fig 11 A, wherein the adjustment between the phase impulsive and non-impulsive sources based on the difference between them, is disclosed. See [0140-0147])

As to claim 19, Lunde teaches “the first type of seismic source; the second type of seismic source; the plurality of seismic sensors; and control equipment configured to performing the transition survey, including to: tow, in a body of water, the first type of seismic source and the second type of seismic source;”” ([abstract] and figs 1 A-B and 2. Also see figs 14- 17A-B.) 
Lunde teaches “generate the seismic signals using the first type of seismic source while also generating the seismic signals using the second type of seismic source; and record the seismic data using the plurality of seismic sensors.” ([abstract] “generated by simultaneous activation of the impulsive source and the non-impulsive source.”, see fig 17 A-B)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-28, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lunde in view of US 2016/0187513 A1, Poole et al. hereinafter referenced as Poole.
As to independent claim 27, Lunde is silent in regards to performing 4D seismic surveying.
Poole teaches “A method of performing 4D seismic surveying,” ([0138] “four- dimensional model”, [0159] “In this case the model domain would become 4D (e.g. time, shot-x, receiver-x, and receiver-y).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the extended principle that includes a 4D dimension model of Poole into the model of Lunde, wherein such approach is applicable within the art and would provide the expected results yet with higher accuracy and more relevant information ([0159] Poole)
Lunde teaches “accessing first seismic data that were produced by the performance of a first seismic survey over a location, wherein the first seismic survey was performed using a first seismic source type and not a second seismic source type;” ([abstract], fig 1 and [0040] wherein seismic data recorded using a plurality of seismic sensors during a transition survey is disclosed, moreover, the impulsive source reads on “first type of seismic source” and the non-impulsive source reads on “second, different type of seismic source”. Moreover, [0065-0070] “changes in the hydrostatic pressure due to activation of other source elements may be taken into account”, wherein the determination of changes due to activation of the other source (interaction), i.e. during the process of survey there is one source activated and then the other source to be activated subsequently as the process goes on.)
“subsequent to the first seismic survey, performing a second seismic survey over the location to produce second seismic data, wherein the second seismic survey is performed using both the first seismic source type and the second seismic source type;”  ([0065-0070] “changes in the hydrostatic pressure due to activation of other source elements may be taken into account”, wherein the determination of changes due to activation of the other source (interaction), i.e. during the process of survey there is one source activated and then the other source to be activated subsequently as the process goes on; see fig 17 A as both the impulsive and non-impulsive sources are simultaneously activated.)
“subsequent to the second seismic survey, performing a third seismic survey over the location to produce third seismic data, wherein the third seismic survey is performed using the second seismic source type and not the first seismic source type;” ([0035] and [0130] “the non-impulsive source may be continuously activated and the impulsive source may be activated with time delay”, i.e.  the non-impulsive source is kept activated after the transition survey, and wherein the impulsive is paused or delayed, until it is activated again, the survey is conducted only by the continuous non-impulsive source. Moreover, [0115] and equation 15 wherein the three signal sources of NIS non-impulsive, NIS+IS the combination, and the impulsive IS.)
“determining, based on the second seismic data, source difference data indicating differences attributable to source types and not to changes in geological structures associated with the location;” (fig 17 A. “separate the seismic data into impulsive and non-impulsive”. See [0140-0147])
“and isolating changes in the geological structures that occurred between a time of the first seismic survey and a time of the third seismic survey, wherein the isolating comprises modifying, based on the source difference data, one of the first seismic data or the third seismic data.” ([0168] and claim 9, wherein the geophysical data is processed during the surveying process, wherein the properties of the subterranean formation is provided. Claim 9 wherein the subterranean formation data is recorded. Moreover, the difference of the source data is disclosed in [0121-0124] wherein the adjustment between the phase impulsive and non-impulsive sources. Moreover, [0051] “pressure wave varies with respect to the type of source element”. See fig 17 A-B. See [0140-0147] the subterranean formation is determined GNIS and GIS , wherein the GIS represents the seismic response of the subterranean formation of the first seismic survey/impulsive, whereas GNIS represents the third seismic survey using the non-impulsive source, as it is preformed after the transition survey as explained in rejection of claim 1 above. Moreover, [0140-0245] the two types including the reflected subterranean formations are separated as shown in the equation 22b.)

As to claim 28, Lunde teaches “further comprising: performing the first seismic survey.” ([abstract] and fig 17 A, the survey applied using the impulsive source reads on “first seismic survey”.)

As to claim 34, Lunde as modified teaches “one of the first source type and the second source type is an impulsive source type and the other is a non-impulsive source type.” ([abstract], fig 1 and [0040] wherein seismic data recorded using a plurality of seismic sensors a seismic survey is disclosed, moreover, the impulsive source reads on “first source type” and the non-impulsive source reads on “second source type”.)

As to claim 35, Lunde as modified teaches “the impulsive source type comprises an air gun.” ([0043] “Examples of impulsive source elements include air guns”.)

As to claim 36, Lunde as modified teaches “the non-impulsive source type comprises a marine vibrator.” ([0048] “Examples of non-impulsive source elements include a marine vibrator”.)

As to claim 37, Lunde as modified teaches “the impulsive source type comprises an air gun; and the non-impulsive source type comprises a marine vibrator.” ([0043] “Examples of impulsive source elements include air guns”. Moreover, [0048] “Examples of non-impulsive source elements include a marine vibrator”.)

As to claim 38, Lunde as modified teaches “recording the changes, or data indicative thereof, in a non-transitory computer-readable medium, thereby completing the manufacture of a geophysical data product.” ([0167] and fig 18 wherein the computing system including the non-transitory computer readable medium is disclosed. Moreover, [0168] “methods and systems disclosed herein may form a geophysical data product indicative of certain properties of a subterranean formation.”)

Claims 29-30, are rejected under 35 U.S.C. 103 as being unpatentable over Lunde as modified by Poole as applied to claim 27 above, and further in view of US 11,169,292 B2, Cotton et al, hereinafter referenced as Cotton.

As to claim 29, Lunde as modified teaches the limitations of claim 27 above.
Lunde is silent in regards to “the source difference data comprise pre-imaging differences.” 
Cotton teaches “the source difference data comprise pre-imaging differences.” (col 8 line 65 and its span on col 9, figs 5-7. Moreover, col 11 lines 35-65 “Fig. 7 illustrates a flow chart of an alternative method for combining controlled and uncontrolled seismic data in which the results of the interferometry processing methods are merged with the controlled signals prior to imaging. This sequence is provided as an example, and various embodiments may perform all, some, or none of these steps”; “the controlled seismic signals and the reconstructed signals are merged before performing the image processing. Because the merged dataset is larger than the component datasets, the imaging calculations are more complex and may require additional processing resources or time. As before, the composite image incorporates complimentary information about the subsurface and therefore provides a more accurate picture of the surveyed area.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of pre-imaging determination of Cotton along with the process of Lunde, or in an alternative approach, in order to attain the expected results, yet with “complementary information about the subsurface and therefore provides more accurate picture of the surveyed area” (Cotton col 11 lines 56-65). One of ordinary skill in the art would appreciate such approach which is applied in the art and would provide the expected results yet with less complexity as in (Cotton col 11 lines 56-65).

As to claim 30, Lunde as modified teaches “wherein one of the first and the second seismic source types is an impulsive source type and the other is a non-impulsive source type, and wherein the method further comprises: generating a non-impulsive source autocorrelation spike from the second seismic data;” ([abstract] wherein the impulsive and non-impulsive source types, see fig 17 A-B. Moreover, [0161] “auto-correlation of the non-impulsive”
“determining an impulsive source spike from the second seismic data; and wherein determining the source difference data comprises comparing the non-impulsive source autocorrelation spike with the impulsive source spike.” ([0161] “auto-correlation matrix”, see equation (37c) wherein the SNIS is the non-impulsive source.)

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lunde as modified as applied to claim 27 above, and further in view of US 2016/0327672 A1, Lacombe et al, hereinafter such as Lacombe.
As to claim 31, Lunde as modified teaches the limitations of claim 27.
Lunde is silent in regards to “the source difference data comprise post-imaging differences.”
Lacombe teaches “the source difference data comprise post-imaging differences.” ([0044] “The corrected seismic data may be subsequently utilized to generate images of the subsurface.” And [0065] “The corrected seismic data may be subsequently utilized to generate images of the subsurface.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate either in combination or in an alternative approach, the technique of post correcting imaging to the process Lunde, as such approach is applicable within the art and would provide the expected results wherein different types of modifications are applied within the art, thus one of ordinary skill in the art would expect implementing one of such modification types would provide the expected results. (KSR, Lacombe [0044] and [0065].)

As to claim 32, Lunde as modified teaches “further comprising: separating, from the second seismic data, first separated signals attributable to the first source type but not the second source type, and second separated signals attributable to the second source type but not the first source type;” ([0140-0147] and fig 17 A, also see fig 14 and [0162])
“generating a first image based on the first separated signals; generating a second image based on the second separated signals; and wherein determining the source difference data comprises comparing the first image and the second image.” (fig 5, [0019] and [0051-0056] wherein generating signature out of impulsive and non-impulsive sources is illustrated, and wherein signature reads on “image” and wherein the signature varies based on the source type “wave varies with respect to the type of source element”.)

As to claim 33, Lunde as modified teaches “wherein: one of the first source type and the second source type is an impulsive source type and the other is a non-impulsive source type.” ([abstract], fig 1 and [0040] wherein seismic data recorded using a plurality of seismic sensors a seismic survey is disclosed, moreover, the impulsive source reads on “first source type” and the non-impulsive source reads on “second source type”.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0191985 A1, Kristiansen et al is directed to reflection seismology multiple imaging.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                             9/21/2022